Citation Nr: 1235384	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran has radiculopathy of the right lower extremity that is etiologically related to his service-connected low back disability.


CONCLUSION OF LAW

Radiculopathy of the right lower extremity is proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the record reflects that the Veteran has been provided all required notice, including notice with respect to the effective-date and disability-rating elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 


Legal Principles

Service Connection

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

An August 2006 VA treatment record indicates that the Veteran experienced pain in his lower back which radiated into both legs.  Another treatment record from February 2008 contains a diagnosis of low back pain with bilateral sciatica.

A February 2008 letter from V.G., M.D., F.A.C.P., reflects that the Veteran had pain in his lower back that radiated in both legs.  Dr. G. opined that the Veteran had bilateral sciatica.

On VA foot examination in August 2008, the examiner recorded the Veteran's complaints of low back pain with pain extending into his left leg and occasionally into his right leg.  The examiner gave a diagnosis of degenerative disc disease of the lumbar spine with radiculopathy in the left lower extremity.  The examiner commented that although the examination concerned the Veteran's feet, he included an examination finding of the lumbar spine because it was "quite obvious" that the Veteran had low back pain with radiculopathy extending into his left leg which complicated his feet issues.

An April 2009 letter from C.M., C.R.N.A., reflects that the Veteran had ongoing low back pain with radiculopathy.  C.M. added in May 2009 that the Veteran had right lower extremity radicular pain that was directly linked to his lumbar pathology as demonstrated by an MRI taken in February 2009.

On VA general examination in September 2009, the Veteran reported experiencing low back pain with radiation of pain into both of his feet.  The examiner remarked that an MRI revealed degenerative disc disease, L5-S1, with disc bulge and more focal small protrusion extending into the right lateral recess abutting the S1 nerve roots right more than left.  The examiner gave a diagnosis of right lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine.

The only evidence of record which could be construed as not supporting the Veteran's claim is the August 2008 VA examination report, in which the examiner provided a diagnosis of radiculopathy of the left lower extremity, and not the right.  However, this examination was neither a spine examination nor a neurology examination.  The August 2008 VA examination was a foot examination.  Significantly, the examiner did not affirmatively confirm the absence of radiculopathy of the Veteran's right lower extremity.  As such, while the August 2008 VA foot examination report does not support the claim, it does not weigh against the claim.

The Board notes that the Veteran is service-connected for a low back disability and for radiculopathy of the left lower extremity.  Two different medical professionals have provided diagnoses of radiculopathy or sciatica of the right lower extremity, and both medical professionals have related that radiculopathy to the Veteran's service-connected low back injury or disability.  Additionally, the September 2009 VA examiner found that the Veteran had radiculopathy of the right lower extremity secondary to his service-connected low back disability.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted for radiculopathy of the right lower extremity.


ORDER

Entitlement to service connection for radiculopathy, right lower extremity, is granted



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


